DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  
	Claim 20 seems to have a typographical error in line 1 “node o claim 14”. The Examiner suggests changing line 1 to read: --node of claim 14—instead. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 recites the limitation "the designation type" in line 1 and “the transmission mode” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2 or 3, 4, 1, 5, 6, 7, 8, 8, 9 or 10, 11, 8, 12, 12, 13 or 14, 15, 12, 16, 6, respectively,  of U.S. Patent No. 11,405,898. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the ‘898 claims:

Claim 1
‘898 Claim 1
A method, comprising: transmitting a first control signal using at least a first one of one or more communication resources via a first communication channel, wherein the first control signal indicates a communication resource of the one or more communication resources that can be used for transmitting data via a second communication channel; and 
A method, comprising: transmitting a first control signal using at least one or more communication resources via a first communication channel, wherein the first control signal indicates which of the one or more communication resources can be used for transmitting data via a second communication channel; and
in response to the first control signal indicating that the at least first one of the one or more communication resources can also be used for transmitting data via the second communication channel, transmitting the data using at least part of the at least first one of the one or more communication resources via the second communication channel.
responsive to the first control signal indicating that the at least first one of the one or more communication resources can also be used for transmitting data via the second communication channel, transmitting the data using at least part of the at least first one of the one or more communication resources via the second communication channel…


	RE Claim 2, See ‘898 Claim 1.
	RE Claim 3, See ‘898 Claims 2 & 3.
	RE Claim 4, See ‘898 Claim 4.
	RE Claim 5, See ‘898 Claim 1.
	RE Claim 6, See ‘898 Claim 5.
	RE Claim 7, See ‘898 Claim 6.
	RE Claim 8, See ‘898 Claim 7.
	RE Claim 9, See ‘898 Claim 8.
	RE Claim 10, See ‘898 Claim 8.
	RE Claim 11, See ‘898 Claims 9 & 10.
	RE Claim 12, See ‘898 Claim 11.
	RE Claim 13, See ‘898 Claim 8.
	RE Claim 14, See ‘898 Claim 12.
	RE Claim 15, See ‘898 Claim 12.
	RE Claim 16, See ‘898 Claims 13 & 14.
	RE Claim 17, See ‘898 Claim 15.
	RE Claim 18, See ‘898 Claim 12.
	RE Claim 19, See ‘898 Claim 16.
	RE Claim 20, See ‘898 Claim 6.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9, 11-12, 14, 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mu et al. (US# 2019/0215810 hereinafter referred to as Mu).

	RE Claim 1, Mu discloses a method, comprising: 
	transmitting a first control signal (See Mu [0041] – i.e. DCI) using at least a first one of one or more communication resources via a first communication channel (See Mu [0041], [0058] – i.e. PDCCH), wherein the first control signal indicates a communication resource of the one or more communication resources that can be used for transmitting data via a second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources from same frequency band as PDCCH for PDSCH (i.e. 2nd communications channel)); and 
	in response to the first control signal indicating that the at least first one of the one or more communication resources can also be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources for PDSCH), transmitting the data using at least part of the at least first one of the one or more communication resources via the second communication channel (See Mu FIG 1; Summary; [0028] – transmitting data via PDSCH).  

	RE Claim 3, Mu discloses a method, as set forth in claim 1 above, wherein the first communication channel comprises a physical downlink control channel (See Mu [0041], [0058] – PDCCH), and the second communication channel comprises a physical downlink shared channel (See Mu [0041], [0058] – PDSCH); or
	the first communication channel comprises a physical uplink control channel, and the second communication channel comprises a physical uplink shared channel.

	RE Claim 4, Mu discloses a method, as set forth in claim 1 above, wherein: 
	the first control signal indicates that at least one of a first one and a second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI indicates which resources of the overlapping (PDCCH and PDSCH) resources is allocated for use for PDSCH); and wherein the method further comprises: 
	in response to the first control signal indicating that at least one of the first one and the 19DM2\9724111.1PATENTAttorney Docket No. G6418-45501second one of the one or more communication resources can be used for transmitting data via the second communication channel, transmitting the data using at least part of at least one of the first one and the second one of the one or more communication resources, respectively, via the second communication channel (See Mu [0030], [0041], [0058] – transmitting on the PDSCH using allocated resources).

	RE Claim 9, Mu discloses a method, comprising: 
	receiving a first control signal (See Mu [0041] – i.e. DCI) transmitted using at least a first one of one or more communication resources via a first communication channel (See Mu [0041], [0058] – i.e. PDCCH), wherein the first control signal indicates a communication resource of the one or more communication resources that can be used for transmitting data via a second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources from same frequency band as PDCCH for PDSCH (i.e. 2nd communications channel)); and 
	receiving the data transmitted using at least part of the at least first one of the one or more communication resources via the second communication channel (See Mu FIG 1; Summary; [0028] – transmitting data via PDSCH) in response to the first control signal indicating that the at least first one of the one or more communication resources can also be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources for PDSCH).  

	RE Claim 11, Mu discloses a method, as set forth in claim 9 above, wherein the first communication channel comprises a physical downlink control channel (See Mu [0041], [0058] – PDCCH), and the second communication channel comprises a physical downlink shared channel (See Mu [0041], [0058] – PDSCH); or
	the first communication channel comprises a physical uplink control channel, and the second communication channel comprises a physical uplink shared channel.

	RE Claim 12, Mu discloses a method, as set forth in claim 9 above, wherein: 
	the first control signal indicates that at least one of a first one and a second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI indicates which resources of the overlapping (PDCCH and PDSCH) resources is allocated for use for PDSCH); and wherein the method further comprises: 
	receiving the data transmitted using at least part of at least one of the first one and the second one of the one or more communication resources, respectively, via the second communication channel in response to the first control signal indicating that at least one of the first one and the second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – transmitting on the PDSCH using allocated resources).

	RE Claim 14, Mu discloses a communication node a transceiver configured to: 
	transmit a first control signal (See Mu [0041] – i.e. DCI) using at least a first one of one or more communication resources via a first communication channel (See Mu [0041], [0058] – i.e. PDCCH), wherein the first control signal indicates a communication resource of the one or more communication resources that can be used for transmitting data via a second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources from same frequency band as PDCCH for PDSCH (i.e. 2nd communications channel)); and 
	In response to the first control signal indicating that the at least first one of the one or more communication resources can also be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources for PDSCH), transmit the data using at least part of the at least first one of the one or more communication resources via the second communication channel (See Mu FIG 1; Summary; [0028] – transmitting data via PDSCH).  

	RE Claim 16, Mu discloses a communication node, as set forth in claim 14 above, wherein the first communication channel comprises a physical downlink control channel (See Mu [0041], [0058] – PDCCH), and the second communication channel comprises a physical downlink shared channel (See Mu [0041], [0058] – PDSCH); or
	the first communication channel comprises a physical uplink control channel, and the second communication channel comprises a physical uplink shared channel.

	RE Claim 17, Mu discloses a communication node, as set forth in claim 14 above, wherein: 
	the first control signal indicates that at least one of a first one and a second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI indicates which resources of the overlapping (PDCCH and PDSCH) resources is allocated for use for PDSCH); and wherein the transceiver is further configured to:
	in response to the first control signal indicating that at least one of the first one and the 19DM2\9724111.1PATENTAttorney Docket No. G6418-45501second one of the one or more communication resources can be used for transmitting data via the second communication channel, transmit the data using at least part of at least one of the first one and the second one of the one or more communication resources, respectively, via the second communication channel (See Mu [0030], [0041], [0058] – transmitting on the PDSCH using allocated resources).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US# 2019/0215810 hereinafter referred to as Mu) in view of Gao et al. (US# 2020/0205142 hereinafter referred to as Gao).

	RE Claim 2, Mu discloses a method, as set forth in claim 1 above. Mu does not specifically disclose wherein each of the one or more communication resources comprises a control resource set.
	However, Gao teaches of wherein each of the one or more communication resources comprises a control resource set (See Gao [0037], [0041] – CORESET).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, wherein each of the one or more communication resources comprises a control resource set, as taught in Gao. One is motivated as such in order to improve channel estimation performance (See Gao Background; Summary).

	RE Claim 10, Mu discloses a method, as set forth in claim 9 above. Mu does not specifically disclose wherein each of the one or more communication resources comprises a control resource set.
	However, Gao teaches of wherein each of the one or more communication resources comprises a control resource set (See Gao [0037], [0041] – CORESET).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, wherein each of the one or more communication resources comprises a control resource set, as taught in Gao. One is motivated as such in order to improve channel estimation performance (See Gao Background; Summary).

	RE Claim 15, Mu discloses a communication node, as set forth in claim 14 above. Mu does not specifically disclose wherein each of the one or more communication resources comprises a control resource set.
	However, Gao teaches of wherein each of the one or more communication resources comprises a control resource set (See Gao [0037], [0041] – CORESET).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, wherein each of the one or more communication resources comprises a control resource set, as taught in Gao. One is motivated as such in order to improve channel estimation performance (See Gao Background; Summary).

Claims 5, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US# 2019/0215810 hereinafter referred to as Mu) in view of Kakishima et al. (US# 2017/0257864 hereinafter referred to as Kakishima).

	RE Claim 5, Mu discloses a method, as set forth in claim 1 above. Mu does not specifically disclose wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel.
	However, Kakishima teaches of 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. first resource block)); and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. second resource block)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel, as taught in Kakishima. One is motivated as such in order to improve throughput and communication quality (See Kakishima Technical Problem & Solution).

	RE Claim 13, Mu discloses a method, as set forth in claim 9 above. Mu does not specifically disclose wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel.
	However, Kakishima teaches of 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. first resource block)); and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. second resource block)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel, as taught in Kakishima. One is motivated as such in order to improve throughput and communication quality (See Kakishima Technical Problem & Solution).

	RE Claim 18, Mu discloses a communication node, as set forth in claim 14 above. Mu does not specifically disclose wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel.
	However, Kakishima teaches of 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. first resource block)); and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. second resource block)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel, as taught in Kakishima. One is motivated as such in order to improve throughput and communication quality (See Kakishima Technical Problem & Solution).

Claims 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US# 2019/0215810 hereinafter referred to as Mu) in view of Hwang et al. (US# 2019/0007959 hereinafter referred to as Hwang).

	RE Claim 6, Mu discloses a method, as set forth in claim 1 above. Mu does not specifically disclose further comprising: 
	transmitting a second control signal using a second one of the one or more communication resources via either the first or second communication channel, wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	based on the first and second control signals, transmitting the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel.
	However, Hwang teaches of 
	transmitting a second control signal using a second one of the one or more communication resources via either the first or second communication channel (See Hwang [0082], [0088]-[0091] – second DCI), wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel (See Hwang [0082], [0088]-[0091] – second DCI indicating resource allocation for PDSCH); and 
	based on the first and second control signals, transmitting the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel (See Hwang [0082], [0088]-[0091] – using both first DCI and second DCI to indicate resource allocation used by PDSCH for transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu further comprising: 
	transmitting a second control signal using a second one of the one or more communication resources via either the first or second communication channel, wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	based on the first and second control signals, transmitting the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel, as taught in Hwang. One is motivated as such in order to improve service and frequency resource usage flexibility (See Hwang Background; Technical Problem; Technical Solution).

	RE Claim 19, Mu discloses a communication node, as set forth in claim 14 above. Mu does not specifically disclose further comprising: 
	Wherein the transmitter is further configured to transmit a second control signal using a second one of the one or more communication resources via either the first or second communication channel, wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	based on the first and second control signals, transmit the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel.
	However, Hwang teaches of 
	Wherein the transceiver is further configured to transmit a second control signal using a second one of the one or more communication resources via either the first or second communication channel (See Hwang [0082], [0088]-[0091] – second DCI), wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel (See Hwang [0082], [0088]-[0091] – second DCI indicating resource allocation for PDSCH); and 
	based on the first and second control signals, transmit the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel (See Hwang [0082], [0088]-[0091] – using both first DCI and second DCI to indicate resource allocation used by PDSCH for transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, further comprising: 
	transmitting a second control signal using a second one of the one or more communication resources via either the first or second communication channel, wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	based on the first and second control signals, transmitting the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel, as taught in Hwang. One is motivated as such in order to improve service and frequency resource usage flexibility (See Hwang Background; Technical Problem; Technical Solution).

Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US# 2019/0215810 hereinafter referred to as Mu) in view of Park et al. (US# 2018/0049176 hereinafter referred to as Park).


	RE Claim 7, Mu discloses a method, as set forth in claim 1 above. Mu does not specifically disclose further comprising: 
	determining the communication resource of the one or more communication resources that can be used for transmitting the data via the second communication channel based on a respective bandwidth of a receiving node.
	However, Park teaches of 
	determining the communication resource of the one or more communication resources that can be used for transmitting the data via the second communication channel based on a respective bandwidth of a receiving node (See Park [0249] – allocating resources based on reception terminal bandwidth).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu comprising determining the communication resource of the one or more communication resources that can be used for transmitting the data via the second communication channel based on a respective bandwidth of a receiving node, as taught in Park. One is motivated as such in order to improve resource allocation in an extended bandwidth environment (See Park Background; Summary).

	RE Claim 20, Mu discloses a communication node, as set forth in claim 14 above. Mu does not specifically disclose further comprising: 
	determining the communication resource of the one or more communication resources that can be used for transmitting the data via the second communication channel based on a respective bandwidth of a receiving node.
	However, Park teaches of 
	determining the communication resource of the one or more communication resources that can be used for transmitting the data via the second communication channel based on a respective bandwidth of a receiving node (See Park [0249] – allocating resources based on reception terminal bandwidth).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu comprising determining the communication resource of the one or more communication resources that can be used for transmitting the data via the second communication channel based on a respective bandwidth of a receiving node, as taught in Park. One is motivated as such in order to improve resource allocation in an extended bandwidth environment (See Park Background; Summary).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US# 2019/0215810 hereinafter referred to as Mu) in view of Park et al. (US# 2018/0049176 hereinafter referred to as Park) and He et al. (US# 2013/0242890 hereinafter referred to as He).

	RE Claim 8, Mu, modified by Park, discloses a method, as set forth in claim 7 above. Mu, modified by Park, does not specifically disclose wherein the designation type comprises whether each of the one or more communication resources is UE-specific or common, and the transmission mode comprises whether each of the one or more communication resources is localized or distributed.
	However, He teaches of wherein the designation type comprises whether each of the one or more communication resources is UE-specific or common (See He [0004], [0025] – resources allocated designated as UE-specific or common), and the transmission mode comprises whether each of the one or more communication resources is localized or distributed (See He [0004], [0061] – transmission mode being localized or distributed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, modified by Park, wherein the designation type comprises whether each of the one or more communication resources is UE-specific or common, and the transmission mode comprises whether each of the one or more communication resources is localized or distributed, as taught in He. One is motivated as such in order to help increase cell capacity (See He Background).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477